Citation Nr: 0017603	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  96-23 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to September 6, 1991, 
for the grant of service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to January 
1966.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 1996 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which assigned an effective date of 
September 6, 1991 for an award of service connection for PTSD 
following a December 1995 decision of the Board granting 
service connection for this disorder.


REMAND

During his hearing at the RO the veteran testified when he 
was treated during service and thereafter for his PTSD.  
However, PTSD was unknown at that time.  He stated that he 
has received continuous treatment for his PTSD.  He asserts 
that the effective should be back to his original claim.  He 
also requests an effect date of September 1990 based on 
liberalizing legislation.

Diagnostic Code 9411, which provides for the evaluation for 
PTSD, was added to the Rating Schedule effective April 11, 
1980, the date of approval of the regulatory amendment by the 
Administrator of Veterans Affairs.  See 45 Fed. Reg. 26,326 
(1980).

In a precedential opinion, VA General Counsel concluded that 
the addition of PTSD to the Rating Schedule in 1980 was a 
liberalizing VA issuance for purposes of 38 C.F.R. § 
3.114(a).  However, it was emphasized that an effective date 
prior to the date of claim could not be assigned under 
section 3.114(a) unless the claimant met all eligibility 
criteria for the liberalized benefit on April 11, 1980, the 
effective date of the regulatory amendment adding the 
diagnostic code for PTSD, and such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement.  VAOPGCPREC 26- 
97 (July 16, 1997).

Pursuant to 38 U.S.C.A. § 5110(g) (West 1991), 38 C.F.R. § 
3.114(a) (1999) states that where pension, compensation, or 
dependency and indemnity compensation is awarded or increased 
pursuant to a liberalizing law, or a liberalizing VA issue 
approved by the Secretary or by the Secretary's direction, 
the effective date of such award or increase shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
38 C.F.R. § 3.114(a) (1999).

If a claimant requests review of his claim within one year 
from the effective date of a liberalizing regulation, 
benefits may be authorized from the effective date of the 
liberalizing provisions. 38 C.F.R. § 3.114(a)(1). However, if 
a claimant requests review of his claim more than 1 year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of 1 year prior to the date of 
receipt of such request.  38 C.F.R. § 3.114(a)(3).

The evidence of record shows that the veteran was discharged 
from a VA Medical Center (VAMC) in Miami, Florida in March 
1973 after being hospitalized for psychiatric problems.  The 
next reference to psychiatric problems was during his 
hospitalization at the VAMC in San Francisco in October 1982.  
Received in February 1983 from the VAMC was the veteran's 
active problems list, which included paranoid schizophrenia.  
The veteran has indicated that he received on going treatment 
for PTSD since service.  

If a claim is not well grounded, the VA does not have a duty 
to assist the appellant in the development of her claim.  38 
U.S.C.A. § 5107; Murphy v. Derwinski , 1 Vet. App. 78 (1990).  
However, the VA may obtain evidence considered to be in the 
constructive possession of the VA.  Bell v. Derwinski, 2 
Vet.App. 611, 613 (1992). Such evidence would include VA 
medical records.  Thus, the Board finds that additional 
development is warranted. 

Accordingly, the case is REMANDED for the following:

The RO should request the veteran to 
identify the dates and locations he has 
received treatment for his psychiatric 
illness covering the period from January 
1966 to April 1990.  The RO should obtain 
all records, which are not on file.

Thereafter, the case should be reviewed by the RO.  If the 
benefit sought is not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case, and an opportunity to respond.  The case should 
then be returned to the Board for appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




